



CALIFORNIA RESOURCES CORPORATION
Retention Bonus Agreement
May 19, 2020
<<Employee Name>>
Re:    Retention Bonus
Dear <<Employee Name>>:
In light of your importance to the continued success of California Resources
Corporation (the “Company”) and to provide you with an incentive to remain with
the Company during the coming year, the Company will provide you with a cash
retention bonus of $<<Bonus Amount>> (your “Retention Bonus”), less applicable
withholdings and deductions, on May 21, 2020 (the “Payment Date”), subject to
the terms and conditions of this Retention Bonus Agreement (this “Agreement”).
1.Repayment on Early Termination. If you terminate your employment with the
Company without Good Reason or the Company terminates your employment for Cause
(each as defined in the Company’s Executive Severance Plan or any successor
thereto) before the earliest of (i) the first anniversary of the Payment Date,
(ii) the completion of a successful restructuring of the Company (as determined
in the sole discretion of the Company’s board of directors), or (iii) the
effective date of a Change in Control of the Company (as defined in the
Company’s Long-Term Incentive Plan) (the earliest of (i), (ii) and (iii), the
“Retention Date”), then you must repay the after-tax value of your Retention
Bonus to the Company within 10 days following your termination of employment.
This is a full recourse obligation to you, meaning that you are personally
liable for any repayment obligation under this Agreement.
2.    No Repayment Upon Certain Terminations. For the avoidance of doubt, you
will not be required to repay your Retention Bonus if (i) your employment
terminates after the Retention Date for any reason, (ii), in the event of your
death or termination due to your disability, or (iii) your employment is
terminated by the Company without Cause or by you for Good Reason; provided
that, in each case, you (or, in the event of your termination due to death, your
estate) executes and does not revoke a release of claims in a form reasonably
satisfactory to the Company within 60 days after such termination.
3.    No Right to Continued Employment. Nothing in this Agreement will confer
upon you any right to continued employment with the Company (or its subsidiaries
or their respective successors) or interfere in any way with the right of the
Company (or its subsidiaries or their respective successors) to terminate your
employment at any time.
4.    Settlement of Claims. In the event that you are required to repay the
Retention Bonus pursuant to Section 1, the Company may offset any amounts owed
by the Company or its affiliates to you against the amount that you are required
to repay.
5.    Benefits Bearing. The Retention Bonus will be taken into account as a
regular annual bonus for purposes of computing the amount of compensation used
to determine any retirement or other benefit under any Company benefit plan or
arrangement.





--------------------------------------------------------------------------------





6.    No Assignments; Successors. This Agreement is personal to you and you may
not assign or delegate any right or obligation under it. This Agreement will
inure to the benefit of any successor to the Company.
7.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of California, without regard to
principles of conflict of laws.
8.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
9.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between you and the Company with respect to the Retention Bonus and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the Retention Bonus, whether written or oral. This
Agreement may be amended or modified only by a written instrument executed by
you and the Company.



